  Case 1:18-mc-91539-ADB Document 6 Filed 12/17/18 Page 1 of 3
                                                                                           1




                 DECLARATION OF DANIEL ELLSBERG



I, DANIEL ELLSBERG, declare as follows:



   1. I submit this declaration in support of the above-captioned petition to unseal the

      transcripts and other records of the federal grand jury convened in April and

      August 1971 in Boston to investigate the release of the Pentagon Papers.

   2. Beginning in 1958, I worked on high-level military strategy for RAND

      Corporation, a nonprofit set up by the Air Force for long-range research. I left

      RAND for the Defense Department in 1964, working on Vietnam policy as a

      special assistant to the Assistant Secretary of Defense (ISA), then spent 1965-67

      as a Foreign Service Officer (Reserve: FSR-1) in the U.S. Embassy in Saigon. On

      my return to the RAND Corporation in mid-1967, one of my assignments was to

      work on a study commissioned by then-Secretary of Defense Robert McNamara

      to study U.S. decision-making in Vietnam. The study, now known as the

      Pentagon Papers—47 volumes, 7000 pages, all classified top secret--revealed that

      the government had continuously escalated the war despite evidence that the war
      was probably unwinnable and had lied to the public about the war’s (virtually

      non-existent) progress.

   3. In 1969, I began photocopying the Pentagon Papers with the intent to make them

      available to Congress and the public. I had two goals: to enlighten the public

      about the Vietnam War in hopes that they would act to end it and to alert them to

      the danger of Executive secrecy.

   4. I tried to publicize the Pentagon Papers as early as October 1969, giving copies to

      the Senate Foreign Relations Committee in hopes they would hold hearings on the
Case 1:18-mc-91539-ADB Document 6 Filed 12/17/18 Page 2 of 3
                                                                                         2



    matter. The chairman, Senator William Fulbright, initially assured me he would

    do so, but eventually chose not to. My other efforts to persuade members of

    Congress to publish the Pentagon Papers were unsuccessful so I turned to the

    press. In March 1971, I met with reporter Neil Sheehan of The New York Times

    and gave him access to some four thousand pages of the Pentagon Papers, which

    the Times began to publish on June 13, 1971. When The New York Times was

    enjoined from further publication, on June 15, I gave the Washington Post copies

    of roughly the same material. Subsequently, after the Post was enjoined, I gave

    portions to seventeen other newspapers (two more of which were subject to

    injunctions), before the Supreme Court ruled that publication was constitutionally

    protected and could resume. Shortly thereafter, the Beacon Press agreed to

    publish the Pentagon Papers in full, though again it was subject to heavy costs of

    litigation by the government.

 5. During the summer of 1971, I understand that the FBI subpoenaed several people

    in Boston in connection with the Pentagon Papers. Several of the witnesses who

    were called were people to whom I had made portions of the Pentagon Papers

    available, including Noam Chomsky and Richard Falk. Meanwhile, I was on trial

    in Los Angeles for possessing and copying classified government information. I
    believe the Boston grand jury focused on the distribution of the papers, since the

    individuals who were questioned included journalists and publishers. James C.

    Goodale, former general counsel of The New York Times, told me that Neil

    Sheehan and Hedrick Smith of The New York Times were expected to be indicted.

 6. It is very important, now more than ever, to unseal the Boston grand jury records,

    because it is one of the earliest—perhaps the very first-- government attempt to

    use the Espionage Act to indict journalists for doing journalism. The Obama

    Administration imprisoned one reporter, Judith Miller, for 85 days for refusing to
  Case 1:18-mc-91539-ADB Document 6 Filed 12/17/18 Page 3 of 3
                                                                                            3



       reveal her sources. Another journalist, James Rosen of Fox News, was named in

       an FBI affidavit as a “co-conspirator” along with a source who was prosecuted for

       a leak. The Trump Administration, which has dubbed the press the “enemy of the

       people,” may do the same. The theory that journalists can be charged under the

       Espionage Act for publishing information to the American public is one that has

       never been tested in the courts. The Boston grand jury records could shed light on

       the government’s strategy for investigation of journalists, and its theory of the

       constitutionality of such an approach. For these reasons, I support the release of

       the transcripts and other records related to the Boston grand jury investigation.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Executed on December 4, 2018, in Kensington, CA 94707.




                                      /s/ Daniel Ellsberg
                                      Daniel Ellsberg
